Citation Nr: 9901327
Decision Date: 01/20/99	Archive Date: 06/24/99

DOCKET NO. 94-25 478               DATE JAN 20, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to an increased rating for a left lateral medullary
syndrome, currently rated 30 percent disabling.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESSES AT HEARING ON APPEAL

Appellant and his brother

ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active air service from March 1961 to March 1965.
This matter comes to the Board of Veterans' Appeals (Board) from
rating determinations by the Los Angeles Regional Office (RO) of
the Department of Veterans Affairs (VA).

REMAND

In February 1992, the appellant had a left lateral medullary stroke
for which service connection was later established. Pursuant to
Diagnostic Code 8008 of the VA Schedule for Rating Disabilities
(Rating Schedule), 38 C.F.R. Part 4, this disability was assigned
a 100 percent disability rating for six months following the
stroke, then reduced to 30 percent, effective September 1, 1992.
The current 30 percent rating was assigned under Diagnostic Code
6205 pertaining to Meniere's syndrome.

Entitlement to service connection has been granted for left lateral
medullary syndrome, which is defined as a syndrome usually due to
occlusion of the vertebral artery, or less often to occlusion of
the posterior inferior cerebellar artery, and marked by ipsilateral
(same-sided) loss of temperature and pain sensations of the face
and contralateral (opposite-sided) loss of these sensations of the
extremities and trunk, ipsilateral ataxia, dysphagia, dysarthria,
nystagmus, and Homer's syndrome. Dorland's Illustrated Medical
Dictionary, 28th ed., p. 1643 (1994). Historically, this service-
connected disability has been associated principally with
complaints of numbness and loss of sensation on the left side of
the face and right side of the body, and of left-sided muscular
weakness and incoordination, as would be expected from the
preceding definition.

The current record also reflects later complaints by the appellant
of a loss of balance and a tendency to fall to the right. (See,
e.g., the report of VA medical examination in October 1995.) It
does not appear that these complaints or symptoms are consistent
with a left lateral medullary syndrome, as defined above; and, in
fact, the VA examiner in October 1995 stated that he was unable to
account for the appellant's reported tendency to fall to the right
while walking unless he had

- 2 -

suffered another stroke. He further recommended that the appellant
undergo an MRI and MRA of posterior circulation in order to rule
out this possibility, but this has not yet been done. The
possibility of a second stroke, if confirmed, would materially
affect the rating to be assigned under Diagnostic Code 8008 of the
Rating Schedule. Furthermore, VA's failure to accord the appellant
the additional tests suggested by the VA medical examiner in
October 1995 could very well be interpreted as a failure to satisfy
the duty to assist him in the development of the evidence relevant
to this claim pursuant to 38 U.S.C.A. 5107(a) (West 1991). Green v.
Derwinski, 1 Vet. App. 121 at 123-24 (1991).

The Board further observes that the appellant's complaints of
dizziness, etc. long predate his February 1992 stroke, sometimes
reportedly being associated with hypertension (May 1962),
labyrinthitis (July 1990), or possibly even diabetes. The Board is
not completely satisfied that his current complaints of dizziness
and balance problems are exclusively associated with the stroke,
and further medical guidance on this question is needed.

Accordingly, this appeal is remanded for the following further
action:

1. The RO should schedule the appellant for another VA medical
examination to include the MRI and MRA of posterior circulation
suggested by the VA examiner in October 1995 to rule out the
possibility of a second stroke. The examiner should also be
requested to review the material contained within the two volumes
of the claims file and offer a written opinion as to whether the
appellant has suffered a second stroke and, if so, when the second
stroke occurred. The examiner should also, to the extent possible,
specifically enumerate the symptoms reported since September 1992
which are directly associated with the appellant's stroke(s), as
opposed to some other cause such as hypertension, labyrinthitis or
diabetes.

- 3 -

2. The RO should then review the entire evidentiary record and
readjudicate this claim seeking an increased rating for left
lateral medullary syndrome. Consideration should be given by the RO
to the question of whether the appellant's stroke residuals should
more appropriately be evaluated under a Diagnostic Code other than
that for Meniere's syndrome.

If the benefits sought are not granted, the appellant and his
representative should be furnished an appropriate supplemental
statement of the case and provided an opportunity to respond. In
accordance with proper appellate procedures, the case should then
be returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or the
U.S. Court of Veterans Appeals for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302,108 Stat. 4645, 4658 (1994),38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

J.R. GOUGH
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board is
appealable to the U.S. Court of Veterans Appeals. This remand is in
the nature of a preliminary order and does not constitute a
decision of the Board on the merits of your appeal. 38 C.F.R. 20.1
100(b) (1997).

4 -

